Citation Nr: 9931839	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
January 1969.  This appeal arises from a January 1996 rating 
decision of the Buffalo, New York, regional office (RO) which 
denied an increased evaluation for the veteran's service-
connected PTSD, evaluated as 50 percent disabling.  By a 
rating action dated in April 1999, the 50 percent disability 
evaluation assigned to PTSD was increased to 70 percent, 
effective in April 1995.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in April 1998 for the purpose of obtaining additional 
medical evidence and to afford the veteran his due process 
rights, and it has been returned to the Board for appellate 
review.

The Board notes that this appeal initially included the issue 
of entitlement to a total disability evaluation based upon 
individual unemployability.  However, in a rating action 
dated in April 1999, the RO awarded the veteran a total 
disability evaluation based upon individual unemployability, 
effective in April 1995.  The issue is therefore no longer 
the subject of appellate review.


FINDINGS OF FACT

The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999), and 4.129, 4.130, 
Diagnostic Code 9411 (Regulations in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

By a rating action dated in September 1989, the veteran was 
granted service connection for PTSD.  A 50 percent disability 
evaluation was assigned.

In April 1995, the veteran filed a claim for an increased 
evaluation of his service-connected PTSD.  He maintained that 
his psychiatric condition had rendered him unemployable.  He 
reported receiving treatment through the Canandaigua VA 
Medical Center (VAMC).

Outpatient treatment reports from the Sayre VAMC dated from 
July 1993 to November 1994 and the Canandaigua VAMC dated 
from December 1993 to May 1995 were associated with the 
claims folder.  Those records reveal that the veteran 
received treatment for various problems to include the 
residuals of a motorcycle accident.  There were also weekly 
clinical notes pertaining to treatment of his PTSD.  
Significantly, a March 1994 note indicated that the veteran 
remained "highly compromised" with symptoms of PTSD and a 
post-service head injury.  In April 1994, he was reported to 
be socially withdrawn and isolated.  The counselor stated 
that the veteran was preoccupied with his military service.  
He was also noted to have a long-term history of 
unemployment.  Treatment notes dated in December 1994 and 
January 1995 indicated the veteran had become more withdrawn 
and distant, and that there had been a decrease in his 
hygiene.  

In a clinical note dated in May 1995, the veteran was 
observed to be preoccupied with his Vietnam War experiences.  
His speech rambled and often reflected features of anxiety 
and depression.  He gave a long history of unemployment 
secondary to injuries and further compromised by his PTSD 
symptoms.  The veteran remained secluded and avoidant.  His 
hygiene was marginal.  He endorsed persistent sleep 
disturbances and problems with anger control.

The veteran submitted a copy of a May 1993 letter from 
Tompkins County Mental Health Services.  Therein, S. Bieler, 
M.A., reported that he had been seeing the veteran for his 
PTSD since 1987.  He indicated that the veteran had an 
extremely checkered work history since his return from 
Vietnam, and that he had not worked since 1981.  He said the 
veteran had a dysfunctional lifestyle that included frequent 
problems with relationships, fights, and extreme distrust.  
Mr. Bieler opined that the veteran's PTSD was chronic and 
severe, and that it had rendered him "totally 
unemployable."

In June 1995, the veteran was afforded a VA psychiatric 
examination.  He endorsed symptoms of extreme agitation, 
severe survivor's guilt, recurring memories of Vietnam, 
extreme anger, and an inability to deal appropriately with 
everyday events.  He said he continued to receive psychiatric 
treatment through the Canandaigua VAMC.  He became very upset 
when asked to partake in psychological testing.  As such 
those tests were not completed.  The diagnosis was severe and 
chronic PTSD.  He was assigned a Global Assessment of 
Functioning (GAF) Scale score of 50.

The veteran was also afforded a VA general medical 
examination in June 1995.  He complained of muscle stiffness 
on a daily basis.  Following a review of his medical history 
and a physical examination, the veteran was diagnosed as 
having hypertension, gastroesophageal reflux disease, 
probable fibrositis, and peripheral vascular disease.  No 
findings were made regarding his PTSD or employability.

By a rating action dated in January 1996, the 50 percent 
disability rating assigned to PTSD was continued.  The RO 
determined there was no evidence that the veteran's service-
connected PTSD caused a severe inability to establish and 
maintain effective or favorable relationships, or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.


The matter was Remanded by the Board in April 1998.  
Observing that the criteria used in evaluating mental 
disorders had been revised in November 1996, and that the 
veteran had not been afforded a VA examination that 
considered the "new" regulations, the RO was instructed to 
afford the veteran another VA psychiatric examination.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Medical records from the Sayre VAMC and Canandaigua VAMC 
dated from May 1995 to August 1998 show that the veteran 
received treatment for, but not limited to, recurrent low 
back pain, peripheral vascular disease, and PTSD.  Of note, a 
January 1997 counseling report indicated that the veteran 
arrived unannounced to the clinic but at his usual time for 
doing so.  He was languishing over his failed attempt to 
rescue a friend from drug addiction.  The examiner surmised 
that this guilt was related to his survivor's guilt.  He said 
the veteran was a concrete, rigid thinker who only had 
rudimentary insight into how trauma links to current 
distress.  The veteran was observed to becoming increasingly 
disturbed about his remembrances of past combat experiences.  
He relieved this stress with strong preoccupation.  If it 
were not for the exigencies of his rather unpredictable 
schedule of daily activities, the examiner stated that the 
veteran would have no source of constructive distraction from 
his traumatic memories.  Other counseling notes contain 
similar reflections on the nature of the veteran's PTSD.  

The veteran was afforded a VA psychiatric examination in 
November 1998.  He described his inservice stressors.  He 
said he had trouble settling down after his discharge.  He 
stated he was constantly troubled by flashbacks to dead and 
wounded soldiers.  The veteran endorsed sleeping problems, an 
inability to relax, and hypervigilance.  He said he had a 
hard time getting along with people and was subject to 
violent outbursts.  He preferred to isolate himself.  He 
reported that he had gone through at least 20 jobs since his 
discharge from service. 

On mental status examination, the veteran appeared irritable 
and excitable.  He seemed to be agitated with loud outbursts.  
He showed no signs of delusional ideas or thought disorder.  
His speech was logical but highly emotional and volatile.  
His capacity for impulse control was compromised.  His affect 
was limited and excitable with hypervigilance and agitation.  
He denied suicidal or homicidal ideation.  The veteran was 
oriented to time, place, and person.  His sensorium was 
hyper-alert and vigilant.  His attention span was short.  He 
easily became impatient and frustrated.  His recollection of 
past and recent events was intact.  

The veteran was diagnosed as having PTSD.  He was assigned a 
GAF of 45.  The examiner stated that the veteran's service-
connected nervous condition, increased agitation, potential 
for violent outbursts, and flashback experiences adversely 
affected his ability to maintain gainful employment.  The 
examiner opined that the veteran was unemployable.  He also 
found that the veteran was not able to maintain effective 
relationships with others.  Finally, due to his low threshold 
for pressure and stress, the veteran was observed to be 
practically housebound.

As referenced above, a 70 percent disability rating for the 
veteran's service-connected PTSD was granted in April 1999.  
The RO determined that the veteran's PTSD was serious, but 
that his condition did not warrant a 100 percent evaluation.  
However, he was granted a total disability evaluation based 
upon individual unemployability due to his service-connected 
"disabilities."  Noting that the criteria for evaluating 
psychiatric disorders had been revised, and that said 
revisions went into effect in November 1996, the RO indicated 
that a higher evaluation for PTSD under said criteria was 
unwarranted.  The veteran was mailed a supplemental statement 
of the case which cited the old and new criteria used in 
evaluating psychiatric disorders.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all evidence 
necessary to an equitable disposition of the veteran's claim 
was obtained by the RO, the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

The veteran is currently assigned a 70 percent disability 
rating for PTSD.  Under the provisions of 38 C.F.R. 
Diagnostic Code 9411, considered in the evaluation of 
psychoneurotic disorders at the time the veteran initiated 
his appeal, a 70 percent rating was assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  
38 C.F.R. §  Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent evaluation is met, a 
100 percent rating shall be assigned.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

The record in this case reflects that the veteran has been in 
receipt of regular psychiatric treatment for several years.  
In addition, the veteran's condition has been described as 
severe by his treating therapists and several VA examiners.  
There is also evidence that the veteran's PTSD has rendered 
him unemployable.  In that regard, a VA psychiatrist 
determined in November 1998 that the veteran's service-
connected nervous condition, increased agitation, potential 
for violent outbursts, and flashback experiences adversely 
affected his ability to maintain gainful employment.  The 
examiner stated that the veteran was unemployable.  The 
November 1998 VA examination report also indicated that the 
veteran's GAF Scale score was 45, which is indicative of, 
among other things, serious impairment in several areas, such 
as work, family relations, or mood, and an example of which 
is an inability to keep a job due to psychiatric impairment.  
(See American Psychiatric Association: Quick Reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition. Washington, DC, American 
Psychiatric Association, 1994.)  The Board recognizes the 
fact that the veteran receives treatment for a variety of 
physical problems to include the residuals of a motorcycle 
accident, gastroesophageal reflux disease, peripheral 
vascular disease, and arthritis of the lumbosacral spine, and 
that there were findings indicating that these disabilities 
affected his employability.  Nevertheless, as referenced 
above, the RO granted the veteran a total disability 
evaluation based upon individual unemployability due his 
service-connected disabilities.  PTSD is the veteran's only 
service-connected disability.  In other words, despite his 
physical problems, the record clearly establishes that the 
veteran's PTSD is the dominating factor in his inability to 
work.

Thus, after reviewing the foregoing, the Board concludes that 
the veteran's service-connected PTSD has rendered the veteran 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating for PTSD have been met in 
this case.

In reaching this conclusion, the Board notes that the 
criteria to evaluate mental disorders were changed in 
November 1996.  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) held in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  In that regard, the RO considered both 
criteria in evaluating the veteran's claim and concluded that 
an evaluation in excess of 70 percent was not warranted under 
either.  Nonetheless, as the Board is granting a 100 percent 
disability evaluation under the old criteria, the Board finds 
that the veteran will not be prejudiced by failing to 
consider whether his disability would also warrant an 
increased rating under the new criteria.


ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a schedular 100 percent evaluation for PTSD 
is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

